Citation Nr: 0002232	
Decision Date: 01/28/00    Archive Date: 02/02/00

DOCKET NO.  97-33 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to an increased evaluation for residuals, 
shell fragment wound, right upper back and shoulder, muscle 
groups I and II, currently evaluated as 20 percent disabling.  

2.  Entitlement to an increased evaluation for residuals, 
shell fragment wound, right calf, muscle group XI, currently 
evaluated as 20 percent disabling.  

3.  Entitlement to an increased evaluation for residuals, 
shell fragment wound, right buttock, muscle group XVII, 
currently evaluated as 20 percent disabling.

4.  Entitlement to an increased evaluation for residuals, 
shell fragment wound, left leg, muscle group XI, currently 
evaluated as 10 percent disabling.

5.  Entitlement to an increased evaluation for residuals, 
shell fragment wound, neck, muscle group XXIII, currently 
evaluated as 10 percent disabling.  

6.  Entitlement to an increased evaluation for residuals, 
shell fragment wound, hemopneumothorax with retained foreign 
body, currently evaluated as 20 percent disabling.  

7.  Entitlement to a compensable evaluation for residuals, 
shell fragment wound, lumbar area.  

8.  Entitlement to a compensable evaluation for residuals, 
shell fragment wound, left popliteal area.

9.  Entitlement to a compensable evaluation for thoracotomy 
scar.

10.  Entitlement to a compensable evaluation for malaria.  

11.  Entitlement to a total compensation rating based upon 
individual unemployability.


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney


ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Associate Counsel


INTRODUCTION

The veteran had active service from October 1968 to July 
1970.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia. 

Entitlement to increased evaluations for residuals, shell 
fragment wound, hemopneumothorax with retained foreign body, 
and for malaria are addressed in the REMAND portion of this 
decision, as is entitlement to a total compensation rating 
based upon individual unemployability.  


FINDINGS OF FACT

1.  Residuals, shell fragment wound, right upper back and 
shoulder, muscle groups I and II, are characterized by no 
more than slight disability.

2.  Residuals, shell fragment wound, right calf, muscle group 
XI, are characterized by no more than moderately severe 
disability.

3.  Residuals, shell fragment wound, right buttock, muscle 
group XVII, are characterized by no more than moderate 
disability.

4.  Residuals, shell fragment wound, left leg, muscle group 
XI, are characterized by no more than moderate disability.

5.  Residuals, shell fragment wound, neck, muscle group 
XXIII, are characterized by no more than moderate disability.

6.  An old shell fragment wound of the lumbar area is 
manifested by two retained metallic fragments; one in the 
soft tissues posterior to the left transverse process of L3, 
and the other fragment imbedded in the right second sacral 
mass; while the scar is healed and asymptomatic, and there is 
no medical evidence of limitation of motion of the lumbar 
spine due to the shell fragment wound, or more than slight 
injury to the muscles of the low back, the retained fragments 
and pain are analogous to a tender scar.
7.  A shell fragment wound of the left popliteal area healed, 
is asymptomatic, and   results in no functional impairment.

8.  A thoracotomy scar is asymptomatic and results in no 
functional impairment.   


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for residuals, shell fragment wound, right upper back and 
shoulder, muscle groups I and II, have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 
4.73, Diagnostic Codes 5301, 5302 (1999).

2.  The criteria for an evaluation in excess of 20 percent 
for residuals, shell fragment wound, right calf, muscle group 
XI, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1-4.14, 4.73, Diagnostic Code 5311 
(1999).

3.  The criteria for an evaluation in excess of 20 percent 
for residuals, shell fragment wound, right buttock, muscle 
group XVII, have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.1-4.14, 4.73, Diagnostic Code 
5317 (1999).

4.  The criteria for an evaluation in excess of 10 percent 
for residuals, shell fragment wound, left leg, muscle group 
XI, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1-4.14, 4.73, Diagnostic Code 5311 
(1999).

5.  The criteria for an evaluation in excess of 10 percent 
for residuals, shell fragment wound, neck, muscle group 
XXIII, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1-4.14, 4.73, Diagnostic Code 5323 
(1999).

6.  The criteria for a 10 percent rating for residuals, shell 
fragment wound, lumbar area, with retained metallic 
fragments, have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.1-4.14, 4.20, 4.73, Code 5320; 
4.118, Diagnostic Codes 7899-7804, 7805 (1999).

7.  The criteria for a compensable evaluation for residuals, 
shell fragment wound, left popliteal area, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 
4.118, Diagnostic Codes 7804, 7805 (1999).

8.  The criteria for a compensable evaluation for thoracotomy 
scar, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1-4.14, 4.118, Diagnostic Codes 7804, 
7805 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

While in service, the veteran sustained numerous shell 
fragment wounds, resulting in various muscle injuries.  A 
discharge report which documents a period of hospitalization 
from May to June 1970 reflects that the veteran sustained 
shrapnel wounds to the neck, right upper back and shoulder 
area, posterior chest, low back,  and lower extremities in 
March of that year, while in Vietnam.  Although medical 
records documenting the veteran's treatment prior to May 1970 
are not available, the veteran's medical history is 
documented in the June 1970 discharge report.  

At the time of his injuries, the veteran underwent a right 
hemopneumothorax and a right tube thoracostomy.  Leg wounds 
were debrided and the right popliteal area had to be ligated.  
Chest tubes were removed in April 1970.  The veteran 
underwent a secondary closure of the wounds of the right leg, 
left leg, and right buttocks; reportedly, the large wound of 
the left leg was difficult to close.  

Post-operatively the veteran did well, except for continued 
difficulty with dorsiflexion of the left foot.  The veteran 
was placed on physiotherapy and apparently improved 
gradually.  Two weeks after surgery, the sutures were removed 
and a separation of the lower pole of the left calf and a 
small area of the right buttock occurred.  On discharge the 
veteran could flex his right ankle only 10 degrees, and he 
still had a limp with some inversion of the right foot.  

Physical examination at the time of the veteran's admission 
in May 1970 revealed healed wounds over the right posterior 
thorax and a small open wound over the right buttocks.  There 
was a well healed wound over the posterior right popliteal 
space, an open wound over the distal posterior left calf in 
the area of the Achilles tendon, and about 10 degrees 
dorsiflexion on the left side, apparently due to fixation of 
the Achilles tendon.  The remainder of the examination was 
within normal limits.  

During the course of the veteran's hospitalization, the wound 
over the right buttocks continued to heal uneventfully, and 
the veteran received physiotherapy to his left ankle.  Over a 
period of several weeks, he obtained full range of motion of 
that ankle.  The wound over the Achilles tendon began to 
granulate and heal, and the veteran was sent on convalescent 
leave.  At the time of his return from convalescent leave, 
all but a dime-sized area had completely healed over the left 
Achilles tendon.  It was recommended at that time that the 
veteran not wear a boot over his left foot for a period of 
three months.  

During a VA examination in June 1972, the veteran complained 
of pain in both legs after standing for long periods of time.  
Examination revealed a scar about two millimeters in diameter 
on the back of the neck, a seven inch long and one and one 
half inches wide scar over the right trapezius, a six inch 
long and two inch wide scar over the right scapula, an eight 
inch long and two and one half inch wide scar in the upper 
medial area of the right buttock, a 13 inch long and three 
inch wide scar in the right popliteal area extending down the 
plantar surface of the right leg, an 11 inch long and two and 
one half inch wide scar over the posterior surface of the 
left leg above the ankle, and a drainage tube scar over the 
front-lateral aspect of the right chest on the level of the 
eighth rib.  X-ray examination revealed no acute pulmonary or 
pleural pathology, although there was a small metallic 
foreign body approximately four millimeters in diameter near 
the right anterior hilum and another small foreign body over 
the right apical area.  Diagnoses included (1) shell fragment 
wound right and left legs, right upper back, head and neck 
and (2) foreign bodies in the right anterior hilum and in the 
right apical area.  

In June 1972, the RO granted service connection for 
disabilities including three shell fragment wounds, 
consisting of a scar of the head and neck, a scar of the 
right chest, and a scar of the right buttock and lower 
extremities.  Each of these disabilities was evaluated as 
noncompensable.  

In October 1972, the veteran again underwent a VA 
examination.  The veteran indicated, as he did before, that 
his legs hurt if he stood for too long a period of time.  
Examination of the neck revealed a fragment wound scar in the 
upper posterior neck on the left side, measuring three 
quarters of an inch by one quarter of an inch.  Examination 
of the back revealed three surgical scars and fragment wound 
scars affecting the right trapezius, right scapula and left 
side of the back, adjacent to the "first lumbar."  These 
averaged one and one half inches by three quarters of an inch 
and involved muscle groups I, II, and XX.  Range of motion of 
the affected joints was within normal limits.  Examination of 
the right buttock revealed a fragment wound and surgical 
scar, adherent and depressed, measuring three inches by one 
half of an inch involving muscle group XVII.  Examination of 
the right leg revealed a surgical and fragment wound scar of 
the right calf extending to the lateral popliteal fossa and 
measuring three and one half inches by three quarters of an 
inch and involving muscle group XI.  This scar reportedly was 
adherent and tender to palpation.  Examination of the left 
leg revealed surgical and fragment wound scars of the lower 
posterior leg measuring four inches by one inch, involving 
muscle group XI.  The scar was firmly adherent, although not 
tender to palpation.  Examination of the left popliteal 
revealed a fragment wound scar measuring one half of an inch 
in the fossa, involving muscle group XIII.  The scar was not 
tender to palpation, and no swelling was present.  
Examination of the right chest wall revealed a measuring one 
and one half inches by one quarter of an inch.  Diagnoses 
consisted of (1) residual surgical and fragment wound scars 
of the back (penetrating to the right chest) involving groups 
I, II, and XX, (2) residual fragment wound scar of the neck, 
involving group XXIII, (3) residual surgical and fragment 
wound scars of the right buttock, involving group XVII, and 
(4) residual surgical and fragment wound scars of the 
extremities (tendon in left calf), involving groups XIII and 
XI of both legs.  

A separate examination of the chest revealed two healed shell 
fragment wound scars of the posterior chest.  Movement of 
both sides of the chest was fairly equal.  Roentgenograms 
revealed a three millimeter shadow of a retained shell 
fragment and a similar shadow in the upper pole of the right 
hilum region.  The lung fields were clear, and the examiner 
remarked that, considering the physical signs on the right 
side, there was remarkably little thickening of the pleura on 
the right side.  Diagnoses were (1) status post traumatic 
right hemopneumothorax due to shell fragment wound with 
slight residual pleural thickening and (2) several small 
retained metallic fragments.  

A radiographic report reflects that, in addition to small 
metallic foreign bodies imbedded in the right upper lobe, 
there was a small metallic foreign body in the soft tissues 
posterior to the left transverse process of L-3 and a small 
metallic foreign body imbedded in the right second sacral 
mass.  The lumbosacral spine otherwise was normal.  There was 
also a small metallic foreign body in the posterior soft 
tissue of the immediate proximal right leg and in the 
anterior soft tissue of the mid left leg.  The bones in both 
legs, however, were normal.  

In December 1972, the RO reassessed the evaluations assigned 
to the veteran's disabilities, finding clear and unmistakable 
error in the earlier rating decision.  The RO assigned a 20 
percent evaluation to residuals of a shell fragment wound, 
right upper back and shoulder, muscle groups I and II; a 20 
percent evaluation to residuals of a shell fragment wound 
right calf, muscle group XI; a 20 percent evaluation to 
residuals of a shell fragment wound, right buttock, muscle 
group XVII; a 20 percent evaluation to residuals of a shell 
fragment wound, hemopneumothorax with RFB (retained foreign 
body), a 10 percent evaluation to residuals of a shell 
fragment wound, left leg, muscle group XI; a 10 percent 
evaluation to residuals of a shell fragment wound, neck, 
muscle group XXIII, a noncompensable evaluation to residuals 
of a shell fragment wound, lumbar area; a noncompensable 
evaluation to residuals of a shell fragment wound, left 
popliteal area; and a noncompensable evaluation to a 
thoracotomy scar.  The ratings of the veteran's disabilities 
have since remained unchanged.  

Post-service clinical records document recent treatment in 
1996 for orthopedic complaints.  In July 1996, the veteran 
complained of pain in the left shoulder.  In August 1996, the 
veteran complained of right hip pain, as well as left 
shoulder pain and numbness in the left thumb.  An x-ray 
examination in August 1996 revealed several metallic 
fragments overlying the distal shaft of the left humerus, 
although there was nothing abnormal in the bones or tissues 
of the left shoulder.  In October 1996, the veteran again 
articulated complaints of right hip and left shoulder pain.  
The veteran also complained of a decrease in sensation on the 
top side of the thumb and some general weakness in the left 
arm.  The impression with respect to the veteran's upper 
extremity complaints was neurologic change secondary to disc 
degeneration.  An assessment pertaining to the veteran's 
right hip and low back was that of degenerative joint 
disease.  

The veteran underwent a VA examination in May 1997, during 
which he articulated complaints of chronic pain in the neck 
and his low back.  The veteran indicated that the pain in his 
neck went down as far as his back, although he denied 
radicular symptoms at the time of the examination.  The 
veteran also indicated that he had been treated with traction 
and that on one occasion he had been advised concerning the 
possibility of replacing a disc.  Examination revealed a two 
inch scar on the posterior right shoulder with a dimple in 
the skin; a greater than one inch scar on the right upper 
thorax with a dimple; a greater than two inch right lower 
lumbar gluteal scar with a dimple; an eight inch scar on the 
right knee in the popliteal upper "gastroc" area; an eight 
inch scar behind the left ankle about half-way between the 
ankle and the "gastroc" muscle; and a right tube thoracotomy 
scar.  The veteran had normal muscle strength in the right 
and left "gastroc" muscles, in the right and left hamstring 
muscles, in the right and left quadriceps muscles, and in 
both shoulder rotator cuff muscle areas.  

The veteran had 40 degrees of flexion, 20 degrees of 
extension and 80 degrees of rotation both to the right and to 
the left in the cervical spine.  The veteran's lumbar spine 
demonstrated 90 degrees of flexion, 30 degrees of extension, 
and normal rotation and tilting.  His right shoulder had 150 
degrees of flexion, 90 degrees of external rotation, and 160 
degrees of abduction.  The left shoulder had the same range 
of motion.  The examiner characterized range of motion in 
both shoulders in the lumbar spine as normal.  The examiner 
also characterized range of motion in the cervical spine as 
somewhat restricted, noting in particular that in extension 
that the veteran was able to look up to only 20 degrees.  

The veteran stood erect with no postural deformities.  The 
muscles of his back were soft, and there was no evidence of 
spasm.  The veteran's calf muscles measured 17 and three 
quarters of an inch on the right side and something more than 
17 inches on the left side.  The examiner observed that the 
veteran had some atrophy in the left "gastroc" soleus muscle.  

X-rays of the veteran's cervical and lumbar spine, both 
knees, both shoulders and elbows revealed several small 
fragments of shrapnel in the veteran's back, buttock, and in 
the area behind the left knee.  The examiner observed that 
the shrapnel were not lying in any significant location.  The 
veteran's cervical spine x-ray revealed significant 
degenerative arthritis of the space between C5-C6 with a 
large posterior osteophyte present at that level.  The 
remainder of the veteran's x-rays were unremarkable.  

The diagnosis was status post shrapnel wound to the right 
shoulder, back, right gluteal area, right knee, and left 
"gastroc" soleus muscle with normal residuals.  The examiner 
observed that although there was evidence of mild atrophy in 
the left "gastroc" soleus muscle, there was no evidence of 
muscle weakness in that area and the veteran's soleus muscle 
tendon unit appeared to be working normally, with good 
plantar flexion power of the left foot.  The shrapnel wound 
of the right knee did not leave any residual muscle weakness.  
Muscle strength of the hamstring muscle and the "gastroc" 
soleus muscle were characterized as grade 5.  X-ray 
examination of the knee revealed no damage to the joint.  
Cervical arthritis at C5-C6 was characterized as severe.  
However, the examiner indicated that although it was possible 
that the veteran injured his neck in service, the examiner 
did not believe the shrapnel wounds were connected to the 
veteran's cervical degenerative arthritis, which, the 
examiner added, could also have been the result of the normal 
aging process.  

In June 1997, the veteran underwent a pulmonary examination.  
He denied any cough or expectoration, although he complained 
of difficulty breathing and of occasional sharp pains in the 
lateral aspect of the right chest tube at the area of the 
scar from the chest tube.  An entrance wound in the right 
posterior chest measuring two inches by approximately an inch 
was well healed.  It was almost the same color as the 
surrounding skin.  There was no local tenderness and no 
keloid formation.  A two inch by three quarters of an inch 
irregular well healed scar in the area of the infrascapular 
area was almost the same color as the surrounding skin, 
exhibited no local tenderness, and exhibited no keloid 
formation.  A two inch by approximately one inch scar in the 
right lateral chest from the chest tube also exhibited no 
local tenderness and no keloid formation.  There was no cough 
or expectoration, the chest was symmetrical, and chest 
mobility was normal.  The chest x-ray did not reveal any 
evidence of active disease.  Two fragments of metal were 
projected over the right lung apex and mediastinum.  The 
pulmonary function tests were normal.  Diagnoses were 
residual of injury with scrap metal to the right side of the 
chest status post surgery, retained foreign bodies, and 
breathing problem, with a notation that the pulmonary 
function tests were within normal limits.  

I.  Muscle Injuries

This claim was filed in November 1996, and in the course of 
this appeal, substantive changes were made to the schedular 
criteria for evaluating muscle injuries.  See 62 Fed. Reg. 
30235 (1997).  Where the law or regulations governing a claim 
change while the claim is pending, the version most favorable 
to the veteran applies, absent congressional intent to the 
contrary.  Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).

Prior to the revision, the regulations in effect provided 
that, in rating injuries of the musculoskeletal system, 
attention is first given to the deeper structures injured 
(bones, joints, and nerves).  "A through and through injury, 
with muscle damage, is at least a moderate injury for each 
group of muscles damaged."  Entitlement to a rating of 
severe grade is established when there is a history of 
"compound comminuted fracture and definite muscle or tendon 
damage from the missile."  However, the regulations 
recognize that there are locations, as in the wrist or over 
the tibia, where muscle damage might be minimal or damage to 
tendons might be repaired by suture; in such cases, the 
requirements for a severe rating are not necessarily met.  
38 C.F.R. § 4.72 (1997).

Muscle wounds specifically due to gunshot or other trauma are 
considered slight if the injury is a simple wound, without 
debridement, infection, or effects of laceration, and where 
the objective findings include a minimum scar, slight, if any 
evidence of fascial defect or of atrophy or of impaired 
tonus, and no significant impairment of function and no 
retained metallic fragments.  Residuals are considered 
moderate if the wound is through and through, but with a 
relatively short track and an absence of residuals of 
debridement or prolonged infection.  In order to warrant a 
moderate rating, there should be consistent complaints of the 
cardinal symptoms of muscle wounds, particularly fatigue pain 
after use.  Objective findings should include a relatively 
small scar with signs of moderate loss of deep fascia or 
muscle substance or impairment of muscle tonus, and of 
definite weakness or fatigue in comparative tests.  38 C.F.R. 
§ 4.56(b) (1997).  

In order to be characterized as moderately severe, a muscle 
injury should be through and through with debridement or 
prolonged infection or with sloughing off of soft parts and 
intermuscular cicatrization.  Service records should show 
hospitalization for a prolonged period in service for a wound 
of severe grade, and evidence of unemployability as a result 
of inability to keep up with work should be considered.  
Objective findings should include a relatively large 
entrance, and if present, exit scar, so situated as to 
indicate the track of a missile through important muscle 
groups, moderate muscle loss, and tests of strength producing 
positive evidence of marked or moderately severe loss.  
38 C.F.R. § 4.56(c) (1997).

The revised rating criteria for muscle injuries are similar 
in content, if not organization, to the criteria in effect 
prior to the revisions.  For instance, a through-and-through 
injury with muscle damage shall be evaluated as no less than 
a moderate injury for each group of muscles damaged.  An open 
comminuted fracture with muscle or tendon damage will be 
treated as a severe injury of the muscle groups involved 
unless, for locations such as in the wrist or over the tibia, 
evidence establishes that the muscle damage is minimal.  
38 C.F.R. § 4.56(a), (b) (1999).  

Slight disability of a muscle anticipates a simple muscle 
wound without debridement or infection and with a history of 
a superficial wound with brief treatment and no cardinal 
signs or symptoms of muscle disability, such as loss of 
weakness, fatigue-pain, or impairment of coordination and 
uncertainty of movement.  Objective findings of a slight 
disability include a minimal scar, no evidence of fascial 
defect, atrophy, or impaired tonus, and no impairment of 
function or retained metallic fragments.  Moderate disability 
of a muscle anticipates a through and through or deep 
penetrating wound of short track from a single bullet, small 
shell or shrapnel fragment, without explosive effect of a 
high velocity missile, residuals of debridement, or prolonged 
infection.  A history consistent with a moderate disability 
would include complaints of one or more of the cardinal signs 
and symptoms, particularly lowered threshold of fatigue after 
average use.  Objective findings include some loss of deep 
fascia or muscle substance or impairment of muscle tonus and 
loss of power or lowered threshold of fatigue. 38 C.F.R. 
§ 4.56(c), (d) (1999).   

A moderately severe disability of the muscles anticipates a 
through and through or deep open penetrating wound by a small 
high velocity missile or a large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  There should be a history of 
hospitalization for a prolonged period of treatment of the 
wound with a record of cardinal symptoms consisting of loss 
of power, weakness, lowered threshold of fatigue, fatigue-
pain, impairment of coordination and uncertainty of movement.  
Objective findings should include entrance and exit scars 
indicating a track of a missile through one or more muscle 
groups.  Objective findings should also include indications 
on deep palpation of loss of deep fascia, muscle substance, 
or normal firm resistance of muscles compared with sound 
side.  Tests of strength and endurance compared with sound 
side should demonstrate positive evidence of impairment.  
38 C.F.R. § 4.56(d) (1999).

A.  Muscle Groups I and II

Residuals, shell fragment wound, right upper back and 
shoulder, muscle groups I and II, currently are evaluated as 
20 percent disabling under diagnostic codes 5301 and 5302.  
Under both the old and new criteria, in the case of a 
dominant extremity, injuries to Muscle Group I warrant a 
noncompensable evaluation if slight and a 10 percent 
evaluation, if moderate, and a 30 percent evaluation if 
moderately severe.  38 C.F.R. § 4.72, Diagnostic Code 5301.  
Injuries to Muscle Group II warrant a noncompensable 
evaluation if slight, a 20 percent evaluation if moderate, 
and a 30 percent evaluation if moderately severe.  38 C.F.R. 
§ 4.72, Diagnostic Code 5302 (1999) and (1997).  

The regulations in effect prior to the 1997 regulatory 
changes provided that muscle injuries in the same anatomical 
region, i.e., (1) shoulder girdle and arm, (2) forearm and 
hand, (3) pelvic girdle and thigh, (4) leg and foot, may not 
be combined.  Instead the rating for the major group should 
be elevated from moderate to moderately severe, or from 
moderately severe to severe, according to the severity of the 
aggregate impairment of function of the extremity.  38 C.F.R. 
§ 4.55(a) (1997).  Regulations currently in effect similarly 
provide that, for rating purposes, the skeletal muscles of 
the body are divided into 23 muscle groups into five 
anatomical regions:  (1) the shoulder girdle and arm 
(diagnostic codes 5301 to 5306); (2) the forearm and hand 
(diagnostic codes 5307 to 5309); (3) the foot and leg 
(diagnostic codes 5310 to 5312); (4) the pelvic girdle and 
thigh (diagnostic codes 5313 to 5318); and (5) the torso and 
neck (diagnostic codes 5319 to 5323).  For compensable muscle 
group injuries which are in the same anatomical region but do 
not act on the same joint, the evaluation for the most 
severely injured muscle group will be increased by one level 
and used as the combined evaluation for the affected muscle 
groups.  38 C.F.R. § 4.55(b), (e) (1999).  
Service records do not specifically address the injuries to 
the upper back or shoulder, suggesting that the veteran's 
injuries in this area were relatively slight compared to his 
other shrapnel injuries.  Subsequent examinations have not 
suggested the presence of more serious injuries to this 
anatomical area.  There is no indication that the veteran 
suffered a through and through injury, that there was bone or 
nerve involvement, or that the veteran's scars or injuries 
involved infection.  An October 1972 examination did not 
reveal any findings that the scars of the back were adherent, 
notwithstanding the fact that other scars were so described, 
further suggesting the lack of deep tissue involvement.  
Further, during the most recent VA examination in May 1997, 
the veteran demonstrated full range of motion and normal 
muscle strength of both shoulders.  It would appear that the 
veteran's injuries in question were, therefore, no more than 
slight.  Since two muscle groups were involved, slight is 
elevated to moderate (38 C.F.R. § 4.55), warranting no more 
than a 20 percent rating.  

As discussed further below, although the veteran has 
articulated complaints of pain in the area of his neck and 
low back, as well as his shoulders, he has not articulated 
complaints of pain upon use of the right shoulder.  The 
veteran's current 20 percent rating has been in effect for 
more than 20 years and is now protected by operation of law.  
38 C.F.R. § 3.951.  A higher evaluation, however, is not 
warranted.  

B.  Muscle Group XI

Entitlement to an increased evaluation for residuals, shell 
fragment wound, right calf, muscle group XI, is evaluated as 
20 percent disabling under diagnostic code 5311.  Injuries to 
muscle group XI warrant a 20 percent evaluation if moderately 
severe and a 30 percent evaluation if severe.  38 C.F.R. 
§ 4.73, Diagnostic Code 5311 (1999) and (1997).  In service 
treatment records do not suggest the presence of bone 
involvement or sloughing of soft parts.  Although there is 
some indication that the veteran initially experienced 
limitation of flexion in the right ankle, the June 1976 
discharge reported noted only a limp with some inversion of 
the right foot.  During the May 1996 examination strength in 
the right calf was normal.  Although the veteran's injury 
appears to have been moderately severe, the evidence does not 
suggest an injury or current sequelae that can be 
characterized as severe.  

C.  Muscle Group XVII

Residuals, shell fragment wound, right buttock, muscle group 
XVII are evaluated as 20 percent disabling under diagnostic 
code 5317.  Injuries to group XVII warrant a 20 percent 
evaluation if moderate and a 40 percent evaluation if 
moderately severe.  38 C.F.R. § 4.73, Diagnostic Code (1999) 
and (1997).  The injuries sustained in service do not 
approximate a level that can be characterized as moderately 
severe.  Service medical records reveal separation of a small 
area of the right buttocks after surgery, and in October 1972 
the scar on the right buttock was characterized as adherent.  
This, together with the size of the scar, and the length of 
the veteran's hospitalization warrant characterization of the 
veteran's injury as moderate.  

However, service medical records do not reflect the presence 
of loss of impairment of function of the muscles of the 
buttocks nor do they suggest a long missile track with 
extensive damage of the underlying tissue.  The most recent 
examination did not reveal significant complaints or findings 
concerning the right involving the right buttock and 
residuals were characterized as normal.  The veteran's 
injury, although moderate, is not moderately severe and does 
not warrant a higher evaluation.  

D.  Muscle Group XI

Residuals, shell fragment wound, left leg, muscle group XI, 
are evaluated as 10 percent disabling under diagnostic code 
5311.  Injuries to muscle group XI warrant a 10 percent 
evaluation if moderate and a 20 percent evaluation if 
moderately severe.  38 C.F.R. § 4.73, Diagnostic Code 5311 
(1999) and (1997).  Although at the time of the veteran's 
admission in May 1970, there was an open wound over the 
distal posterior left calf in the area of the Achilles tendon 
and ten degrees dorsiflexion, the veteran obtained full range 
of motion in the left ankle over several weeks of 
hospitalization.  These findings do not suggest such 
extensive damage of the underlying structure as to warrant 
characterization of the veteran's injury as moderately 
severe.  

Current findings similarly do not suggest that the veteran's 
disability should be characterized as more than moderate.  
Although a May 1997 VA examination revealed atrophy of the 
left "gastroc" soleus muscle, this atrophy was characterized 
only as mild.  There was no evidence of muscle weakness and 
flexion power was good.  There veteran's disability, which 
cannot be characterized as more than moderate, does not 
warrant a higher evaluation.  

E.  Muscle Group XXIII

Residuals, shell fragment wound, neck, muscle group XXIII are 
evaluated as 10 percent disabling under diagnostic code 5323.  
Injuries to muscle group XXIII warrant a 10 percent 
evaluation if moderate and a 20 percent evaluation if 
moderately severe.  38 C.F.R. § 4.73, Diagnostic Code 5323 
(1999) and (1997).  Although service medical records 
reference injuries to the neck, those records do not reflect 
any findings or discussion of the impact of those injuries 
that would suggest the injuries were more significant than 
that anticipated by a moderate rating.  There is no 
indication that examination in October 1972 revealed the 
resulting scar to be adherent or that the injury resulted in 
limitation of function.  

More recent records document complaints of pain in the area 
of the neck, and a VA examination in May 1997 revealed some 
limitation of motion of the cervical spine.  However, recent 
treatment records reference disc degeneration, and the May 
1997 VA examination revealed the presence of cervical 
degenerative arthritis, which the examiner characterized as 
severe.  That examiner, moreover, disassociated the arthritis 
identified during the examination from the shrapnel injury 
the veteran sustained in service.  It would appear, 
therefore, that the veteran's current neck symptomatology is 
unrelated to the service-connected shrapnel injury.  Given 
the lack of other findings associated with the veteran's 
neck, current examination does not suggest that the veteran's 
muscle injuries to that area now warrant being characterized 
as more than moderate.  
II.  Scars

The veteran seeks increased evaluations for scars of the 
lumbar area and the left popliteal area, as well as for a 
thoracotomy scar.  Those scars currently are evaluated as 
noncompensable under diagnostic code 7805.  Scars under that 
diagnostic code are evaluated based upon limitation of 
function.  38 C.F.R. § 4.118, Diagnostic Code 7805.  
Examination has not revealed any limitation of function 
attributable to the scars in question.  In addition, scars 
which are tender and painful on objective demonstration, are 
entitled to a minimum 10 percent evaluation.  38 C.F.R. 
§ 4.118, Diagnostic Code 7804.  However, although the veteran 
has articulated general complaints of pain, he has not 
claimed that any of his scars, as such, are tender or 
painful, and the medical evidence does not show that any of 
the scars in question are tender or painful by objective 
demonstration, such as palpation. 

The Board notes that the veteran's shell fragment wound of 
the lumbar area is also manifested by two retained metallic 
fragments; one in the soft tissues posterior to the left 
transverse process of L3, and the other fragment imbedded in 
the right second sacral mass.  The scar is healed and 
asymptomatic, and there is no medical evidence of limitation 
of motion of the lumbar spine due to the shell fragment 
wound.  A review of the historical medical evidence and the 
examinations performed in more recent years fails to show the 
findings characteristic of more that slight injury to the 
muscles in the low back region, thus failing to support a 
compensable rating under the appropriate muscle code.  
38 C.F.R. §§ 4.56, 4.73, Code 5320.  However, given the 
location of the retained foreign bodies, the Board finds 
that, with consideration of 38 C.F.R. § 4.20 and the doctrine 
of reasonable doubt (38 C.F.R. § 3.102), it is at least as 
likely as not that the retained shell fragments cause some 
pain, which is analogous to a tender scar.  Accordingly, a 10 
percent rating is warranted for residuals of a shell fragment 
wound of the low back with retained shell fragments.  
38 C.F.R. §§ 4.20, 4118, code 7899-7804. 



III.  Conclusion

The Court has held that, in rating musculoskeletal 
disabilities, the Board is required to consider assigning a 
higher rating (in a case where the rating has been assigned 
in accordance with a diagnostic code based on limitation of 
motion) when there is greater limitation of motion from pain 
on use during flare-ups.  DeLuca v. Brown, 8 Vet. App. 202, 
205-06 (1995).  However, there is no medical evidence of pain 
on use, and although the veteran has articulated vague 
complaints of pain, he has not complained of pain on use or 
during exertion.  There is no medical evidence to show that 
any other symptom, including weakness or incoordination, 
results in additional functional impairment to a degree that 
would support a higher rating.  There is therefore, no basis 
for concluding that additional impairment, beyond that 
contemplated by the ratings currently in effect, is present 
as a result of pain on use.  

Further, the rating schedule is designed to reflect the 
economic impact of the veteran's disability.  The veteran's 
claims do not present factors unique to his case that would 
suggest that the schedular criteria are impractical or that a 
departure from the applicable rating criteria is warranted.  
See  38 C.F.R. § 3.321(b)(1); see also Bagwell v. Brown, 9 
Vet. App. 157, 158-59 (1996); Floyd v. Brown, 9 Vet. App. 88, 
96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Under the circumstances, the veteran's claims must be denied.  


ORDER

An increased evaluation for residuals, shell fragment wound, 
right upper back and shoulder, muscle groups I and II, 
currently evaluated as 20 percent disabling, is denied.

An increased evaluation for residuals, shell fragment wound, 
right calf, muscle group XI, currently evaluated as 20 
percent disabling, is denied.

An increased evaluation for residuals, shell fragment wound, 
right calf, muscle group XI, currently evaluated as 20 
percent disabling, is denied.

An increased evaluation for residuals, shell fragment wound, 
left leg, muscle group XI, currently evaluated as 10 percent 
disabling, is denied.

An increased evaluation for residuals, shell fragment wound, 
neck, muscle group XXIII, currently evaluated as 10 percent 
disabling, is denied.

A 10 percent rating for residuals of a shell fragment wound 
of the lumbar area, with retained shell fragments, is 
granted, subject to the law and regulations governing the 
payment of VA monetary benefits.

A compensable evaluation for residuals, shell fragment wound, 
left popliteal area, is denied.

A compensable evaluation for thoracotomy scar is denied.



REMAND

The veteran seeks increased evaluations for hemopneumothorax 
and for malaria, as well as for a total evaluation based upon 
individual unemployability.  The veteran's claims in this 
respect are well grounded.  See Proscelle v. Derwinski, 2 
Vet. App. 629 (1992).  

Traumatic chest wall defects, such as pneumothorax, are 
evaluated under the criteria for restrictive lung disease.  A 
higher evaluation may be predicated upon findings concerning 
FEV-1, FEV-1/FVC, or DLCO (SB), reported as a percentage, in 
the case of FEV-1/FVC, or as percentage of a predicted 
amount, in the case of FEV-1 and DLCO (SB).  See 38 C.F.R. 
§ 4.97, Diagnostic Code 6843.  An August 1997 report reflects 
findings concerning FEV-1 and FEV-1/FVC, in this respect.  
However, that report does not document a percentage of 
predicted DLCO (SB).  As such, the examination in question is 
not adequate for rating the veteran's hemopneumothorax.  An 
examination for that purpose, therefore, is necessary.  

Malaria is evaluated as 100 percent disabling for active 
disease.  Otherwise, malaria is evaluated based upon the 
presence of residuals, such as liver or spleen damage.  
38 C.F.R. § 4.87b, Diagnostic Code 6304.  The veteran does 
not appear to have been afforded an examination to determine 
whether malaria or its residuals, including liver or spleen 
damage, are present.  Therefore, an examination for that 
purpose is warranted.  

Resolution of the veteran's claims for increased evaluations, 
and, as the result of this decision, the Board's grant of a 
10 percent rating for residuals of a shell fragment wound of 
the low back with retained shell fragments, may have a 
bearing upon the veteran's claim for a total evaluation based 
upon individual unemployability.  Therefore, the Board defers 
taking any action upon the latter claim pending development 
necessary for the adjudication of the veteran's claims for 
increased evaluations.  


Therefore, this case is REMANDED for the following 
development:

1.  The veteran should be afforded a 
pulmonary function test.  A report of 
that examination should include DLCO (SB) 
and FEV-1 findings expressed as a 
percentage of predicted values, and FEV-
1/FVC findings, expressed as a percentage 
amount.

2.  The veteran should be afforded an 
examination to determine the presence of 
malaria or its residuals.  The examiner 
should indicate whether active disease is 
present and, if not, whether any 
residuals are present, including any 
liver or spleen damage.  If any residuals 
are present, the examiner should report 
all findings necessary to ascertain the 
severity of those residuals.  The 
examiner should perform all indicated 
studies.  

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of all the 
evidence.  If the benefit sought is not granted, the 
appellant should be furnished a supplemental statement of the 
case, and be afforded the appropriate time period to respond 
before the record is returned to the Board for further 
review.  

The purpose of this REMAND is to obtain additional 
development.  The Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  No action is required of the appellant unless he 
is notified.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals







